Proceeding under article 78 of the Civil Practice Act to review a determination of the Board of Regents which suspended petitioner’s license to practice medicine for a period of six months. The charges contain two specifications which charge, in substance: (1) that petitioner has been convicted of a crime in a court of competent jurisdiction within the meaning of section 6514 (subd. 2, par. [b]) of the Education Law, in that he entered a plea of guilty in Kings County Court to three counts of an indictment, each of which charged him with a misdemeanor for a violation of sections of the Public Health Law, and (2), that petitioner was guilty of fraud and deceit in the practice of medicine within the meaning of section 6514 (subd. 2, par. [a]) of the Education Law, in that he issued prescriptions for narcotic drugs not in good faith, and issued narcotic drugs not in good faith. The facts surrounding the charges against petitioner are substantially the same as those in Matter of Ray v. Board of Regents (9 A D 2d 560). Petitioner’s only contention on this appeal is that the punishment imposed is too severe because of his prior good reputation and standing and because of the methods used in obtaining evidence against him. We must presume that the Board of Regents gave due consideration to any extenuating circumstances and to the reputation of the petitioner in determining the discipline to be imposed. While we now have power to review the measure of discipline (Civ. Prac. Act, § 1296, subd. 5-a), the power should be exercised sparingly, and we may not substitute our judgment for that of the administrative agency. We should set aside a determination “ Only if the measure of punishment or discipline imposed is so disproportionate to the offense, in the light of all circumstances, as to be shocking to one’s sense of fairness.” (Matter of Stolz v. Board of Regents, 4 A D 2d 361, 364.) Determination unanimously confirmed, without costs. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.